In a suit brought to foreclose a mortgage by the appellees against the appellants the defense of usury was interposed in answer and in counter claim embraced in the answer.
The appellees were the original mortgagees.
The decree was in favor of the complainants.
We think the decree should be reversed on authority of the cases of McCullough v. Hill, 105 Fla. 680, 133 So. 846; Tucker v. Fouts, 73 Fla. 1215, 76 So. 130; Benson v. First *Page 364 
Trust  Savings Bank, 105 Fla. 135, 142 So. 887. It is so ordered.
Reversed.
DAVIS, C. J., and WHITFIELD, ELLIS and BUFORD, J. J., concur.
BROWN, J., dissents.